Citation Nr: 0736260	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-37 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, PTSD, and sleep 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant and his wife

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on August 9, 2007, in Columbia, South 
Carolina, before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e) (2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board observes that the veteran's appeal originally 
included the issue of entitlement to service connection for a 
low back disorder.  However, the veteran submitted a 
statement in August 2007, and subsequent to his personal 
hearing, in which he indicated that he wished to withdraw his 
appeal on that issue. See 
38 C.F.R. § 20.204 (2007).  Accordingly, the issue of 
entitlement to service connection for a low back disorder no 
longer remains in appellate status and no further 
consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reason for Remand:  To verify the veteran's alleged in-
service stressors, to afford him a VA examination, and to 
notify him of a regulatory amendment.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A.   §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. 38 C.F.R. § 3.304(f) 
(2007).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) 
(2007).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary. 38 C.F.R. § 3.304(f) (2007).

In this case, the medical evidence of record shows that the 
veteran has been diagnosed with PTSD, and he has reported 
having several in-service stressors.  However, the RO 
indicated in the November 2006 SOC that the veteran did not 
provide sufficient detail regarding his alleged in-service 
stressors, and as such, no attempt was made by VA to 
corroborate these stressors identified by the veteran.  
Nevertheless, the Board notes that the veteran testified at 
his August 2007 hearing that he was serving at the LZ Center 
with Headquarters Company 196, Light Infantry Brigade when 
the enemy attacked sometime between March and April 1970.  He 
indicated that three of the enemies were killed, as was his 
platoon sergeant.  He further noted that there were mortar 
and rocket attacks during that time.  As such, the veteran 
has provided additional information, including a two month 
time frame, which may enable the RO to seek verification of 
the claimed stressors.  Therefore, the veteran should be 
requested to provide any additional details necessary to 
corroborate his claim, and the RO should then attempt to 
verify these claimed in-service stressors.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his current 
claim for service connection for PTSD.  If one or more of the 
veteran's stressors are confirmed or it is established that 
he did engage in combat with the enemy, the RO should provide 
the veteran with a VA examination to determine whether he 
currently has PTSD and whether it is related to a verified 
in-service stressor.

The Board further notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for hypertension.  He has claimed that his 
hypertension is secondary to his diabetes mellitus, PTSD, and 
sleep disorder.  The Board notes that the veteran is 
currently service-connected for his diabetes mellitus.  
However, the evidence of record does not include a medical 
opinion based on a complete review of the medical evidence 
addressing whether the veteran currently has hypertension 
that is related to a service-connected disability.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any hypertension that may be present.

Moreover, during the pendency of this appeal, the provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006.  The new provisions require that service connection not 
be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995) (when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected for that degree of aggravation), the new 
provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  However, the veteran has not been notified 
of this amendment.  Therefore, the Board finds it necessary 
to remand the veteran's claim so that the RO may address in 
the first instance the applicability of these revisions to 
the claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
offer him the opportunity to provide any 
additional information he can remember 
regarding his claimed stressors as well 
as inform him of the importance of 
providing as much detail as possible.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as the names 
of casualties and identifying information 
concerning any other individuals involved 
in the events, including their ranks, 
units of assignments, or any other 
identifying details.

2.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors. This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary, a copy 
of the veteran's DD 214, and all 
associated service documents should be 
sent to the U.S. Army Joint Service 
Records Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA 22315- 3802, or any other 
appropriate agency for verification of 
the alleged stressful events in service.  
JSRRC should be provided with a copy of 
any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  A search of unit and 
organizational histories should be 
consulted in an effort to verify attacks 
and casualties if deemed necessary.

3.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor that it has 
determined is established by the record 
as having occurred.  If no stressor has 
been verified, the RO should so state in 
its report.  This report is then to be 
added to the claims folder.

4.  If, and only if, an in-service 
stressor is verified, the veteran should 
be afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  The RO should provide 
the examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in- service 
stressor has resulted in the current 
psychiatric symptoms. The examiner should 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.

5.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hypertension that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment as to whether 
it is at least as likely as not that that 
the veteran's current hypertension is 
either caused by or permanently 
aggravated by a service-connected 
disability, to include diabetes mellitus 
and PTSD (if service connection for PTSD 
is established).  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. 
§ 3.310 that became effective on October 
10, 2006.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

